Citation Nr: 0400197	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  03-03 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease, also claimed as stomach pain due to an undiagnosed 
illness.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1990 to June 
1991, when he was called to active duty from the National 
Guard in support of Operation Desert Shield and Desert Storm.  
He was in Southwest Asia from February to May 1991.  The 
veteran has an additional period of active duty for training 
from August 1976 to November 1976, and subsequent duty in the 
National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, that denied the veteran's claim of entitlement 
to service connection for gastroesophageal reflux disease, 
claimed as stomach pain.  

The Board notes that, during the course of this appeal, the 
veteran was granted service connection for fibromyalgia at a 
40% evaluation, by a November 2002 rating decision.  As such, 
this issue is no longer before the Board.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran and his representative contend that service 
connection is warranted for a stomach condition.  
Specifically, the veteran reported that he was treated for 
stomach problems while in service in Southwest Asia.  Service 
medical records do show that the veteran reported a history 
of being treated in April of 1991 for a stomach virus.  
However, the veteran's service medical records contain no 
record of any actual treatment for a stomach condition while 
in service.  

Nevertheless, the Board notes that the veteran has recently 
submitted records, some duplicates of those already received, 
and some new medical records, which indicate that the veteran 
was seen with stomach complaints as early as 1994, and 
reported in September 1994 that he experienced chronic 
diarrhea since his service in the Gulf.  As much of this 
evidence has not been reviewed by the RO, and the veteran has 
not submitted a waiver of RO consideration of this material, 
the Board finds that this claim must be sent back so that 
this new evidence may be reviewed by the RO in the first 
instance.  The veteran has also requested that the RO obtain 
all relevant records from the Clarksburg and Pittsburgh VA 
Medical Centers, and upon remand, efforts should be taken to 
ensure all relevant records from these VA facilities have 
been obtained and associated with the veteran's claims 
folder.

Further, the Board notes that the veteran has consistently 
reported that he had stomach problems since his service in 
the Gulf, and in support of his contentions, the veteran 
recently submitted a statement, dated February 2003, from 
someone who served with the veteran, indicating that he could 
verify that the veteran did seek medical treatment for 
stomach problems on several occasions while in service.  In 
light of this new evidence, the Board finds that the veteran 
should be offered a VA examination to determine what specific 
gastrointestinal problems the veteran currently has, and 
their relationship to service. 

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA) eliminates the concept of a well-grounded 
claim, and redefines the obligations of VA with respect to 
the duties to notify and assist a claimant in developing the 
facts necessary to substantiate the claim.  See 38 U.S.C.A. 
§§ 5103A, 5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-
(d)) (2003).  Such duty includes requesting information as 
described in 38 U.S.C.A. § 5106 (West 2002).  A claim may be 
decided without providing such assistance only when no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement, or the record includes 
medical evidence sufficient to adjudicate the claim.  
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002).  Upon 
remand, the RO should ensure that the veteran has received 
all required notice under the VCAA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, this issue is hereby REMANDED for the following 
development:

1.	The RO should contact the veteran and request 
that he provide the names and addresses of 
all health care providers who have treated 
him for any stomach condition.  After 
obtaining the relevant releases, the RO 
should then obtain any available treatment 
records not already of record, to include any 
relevant records from the Clarksburg and 
Pittsburgh VA  Medical Centers.  If needed, 
he may be contacted to obtain approximate 
dates of the VA treatment as needed, if the 
record cannot be otherwise located.

2.	Thereafter, (but whether or not records are 
obtained) the veteran should then be afforded 
a VA examination to determine the nature and 
etiology of any gastrointestinal condition 
diagnosed.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the claims 
folder.  All necessary tests and studies 
should be accomplished, and all clinical 
findings should be set forth in detail.  The 
examiner should indicate whether it is as 
least as likely as not (i.e., is there at 
least a 50 percent probability)  that any 
gastrointestinal condition diagnosed is 
related to the veteran's military service or 
to any incident therein, or whether it is due 
to an undiagnosed illness.  The examiner 
should indicate, if possible, the date of 
onset of any gastrointestinal illness.  The 
examiner must set forth the complete 
rationale underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific evidence in 
the record.  If the opinion cannot be entered 
without resort to speculation, that too 
should be noted in the claims file.

3.	To help avoid future remand, the RO must 
ensure that all requested development has 
been completed, to the extent possible, in 
compliance with this remand.  If any action 
is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998). 

4.	The RO must also review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures are 
fully complied with and satisfied.  

5.	After completion of the above requested 
development, and any other development 
deemed warranted by the record, the RO 
should adjudicate the claim on appeal.  
Thereafter, if the benefit sought is not 
granted, a supplemental statement of the 
case should be issued, with an appropriate 
opportunity to respond.  The case should 
then be returned to the Board, if in order.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.

	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




